USCA11 Case: 21-10731       Date Filed: 12/30/2021     Page: 1 of 11




                                              [DO NOT PUBLISH]
                              In the
         United States Court of Appeals
                   For the Eleventh Circuit

                    ____________________

                           No. 21-10731
                     Non-Argument Calendar
                    ____________________

ORRILYN MAXWELL STALLWORTH,
                                                 Plaintiff-Appellant,
versus
RODNEY W. HURST,
in his personal and official capacities (dismissed 10/8/2019)
as Chilton County Sheriff's Deputy,


                                               Defendant-Appellee,


KENNETH HARMON,
in his personal and official capacities as Chilton County
USCA11 Case: 21-10731        Date Filed: 12/30/2021   Page: 2 of 11




2                       Opinion of the Court              21-10731

Sheriff’s Deputy, et al.,


                                                      Defendants.


                      ____________________

           Appeal from the United States District Court
               for the Middle District of Alabama
            D.C. Docket No. 2:18-cv-01005-RAH-SRW
                    ____________________

Before ROSENBAUM, NEWSOM, and GRANT, Circuit Judges.
PER CURIAM:
       Orillyn Stallworth sued Rodney Hurst under 42 U.S.C.
§ 1983 for violating her Fourth Amendment right to be free from
unreasonable searches and seizures. She contended that Hurst ar-
rested her and charged her with driving under the influence with-
out probable cause. Hurst filed a motion for summary judgment,
which the district court granted, holding that Hurst was protected
by qualified immunity. On Stallworth’s appeal, we must deter-
mine whether the district court erred in granting summary judg-
ment for Hurst based on qualified immunity. For the following
reasons, we affirm.
USCA11 Case: 21-10731            Date Filed: 12/30/2021        Page: 3 of 11




21-10731                  Opinion of the Court                               3

                                       I
       Stallworth was driving from Daleville to Birmingham, Ala-
bama in a newly purchased car. Shortly after 10:00 p.m., she
stopped at a gas station located off the interstate and took a nap in
her vehicle. Hurst, who was on patrol duty at the time, arrived at
the same gas station around 11:00 p.m. to conduct a routine busi-
ness check and noticed Stallworth’s parked automobile running
with the lights on.
       Stallworth eventually resumed her drive, and as she drove
away from the gas station, Hurst noticed that her car had a dealer-
ship drive-off tag rather than a government-issued license plate.
Soon after, Hurst, too, resumed driving on the highway. While on
the highway, Hurst observed Stallworth driving erratically, includ-
ing changing lanes without signaling and swerving in her lane. 1
       Hurst pulled Stallworth over and inquired how she was do-
ing and whether she had consumed any alcohol. Stallworth replied
that she hadn’t and that she was just “a little tired.” Doc. 53-1 (Vid.


1 Stallworth says she was simply trying to activate her car’s audio system and
that she was driving under the speed limit. On appeal, Stallworth asserts that,
by testifying that she was driving under the speed limit, she created a genuine
issue of material fact regarding whether she “committed any driving errors
that would have constituted a violation of law.” But driving under the speed
limit and driving erratically aren’t mutually exclusive, and Stallworth never
contested Hurst’s testimony that she drove erratically. If anything, Stall-
worth’s testimony about pushing buttons on her car’s audio system explains
her driving infractions.
USCA11 Case: 21-10731       Date Filed: 12/30/2021    Page: 4 of 11




4                      Opinion of the Court               21-10731

23:57:05-23:57:12). She further insisted that she didn’t drink or do
drugs. While Hurst checked Stallworth’s license in his computer,
Hurst organized some of the belongings in her car. Upon returning
and noticing an open bottle of liquid on the car’s floorboard, Hurst
asked Stallworth what it was, to which she replied that it was tea.
As they conversed, Hurst observed that Stallworth’s speech was
slurred, her eyes were “glossy,” and she was slow to react to his
questions.
       Hurst, and another officer, whom Hurst had called for
backup, asked Stallworth to exit her car so that they could perform
field sobriety tests. Based on those tests, Hurst concluded that
probable cause existed that Stallworth had been driving “under the
influence.” Hurst asked whether Stallworth had anyone who could
pick her up or whether she would be willing to go to the hospital
to get checked out. When she answered both questions in the neg-
ative, Hurst arrested her for driving under the influence.
       At the county jail, Stallworth was administered a test to de-
termine whether she had alcohol in her system. The results came
back negative. Regardless, Hurst charged Stallworth with driving
under the influence of an unknown substance pursuant to Ala.
Code § 32-5A-191(a)(5). When Stallworth appeared for trial, Hurst
recommended dismissal of the case on the condition that Stall-
worth submit to and pass a drug test. Stallworth took and passed
the drug test, and the charges were voluntarily dismissed with prej-
udice. Stallworth then sued Hurst for violating her Fourth Amend-
ment rights.
USCA11 Case: 21-10731          Date Filed: 12/30/2021       Page: 5 of 11




21-10731                 Opinion of the Court                            5

                                    II
       Based on the above facts, we must determine whether Hurst
was entitled to summary judgment with regard to Stallworth’s
false-arrest, false-imprisonment, and malicious-prosecution claims
based on qualified immunity.2
       To obtain qualified immunity, an official such as a po-
       lice officer must first show he was act[ing] within his
       discretionary authority. Once an official establishes
       that his activities were within that scope, the plaintiff
       must demonstrate (1) that the facts show that the of-
       ficial violated the plaintiff’s constitutional rights and
       (2) that the law clearly established those rights at the
       time of the alleged misconduct. We may address
       those two inquiries in either order.
Mobley v. Palm Beach Cnty. Sheriff Dep’t, 783 F.3d 1347,
1352–53 (11th Cir. 2015) (citations and quotations omitted).
      We start with the false-arrest claim. When police officers
conduct a warrantless arrest without probable cause, they violate
the Fourth Amendment and therefore open themselves to suit un-
der 42 U.S.C. § 1983 for damages. See Case v. Eslinger, 555 F.3d


2 “We review de novo a grant of summary judgment on the basis of qualified
immunity, drawing all inferences and viewing all evidence in the light most
favorable to the nonmoving party.” Mobley v. Palm Beach Ctny. Sheriff
Dep’t, 783 F.3d 1347, 1352 (11th Cir. 2015).
USCA11 Case: 21-10731         Date Filed: 12/30/2021      Page: 6 of 11




6                       Opinion of the Court                   21-10731

1317, 1326 (11th Cir. 2009); Marx v. Gumbinner, 905 F.2d 1503,
1505 (11th Cir. 1990). But probable cause is an “absolute bar to a
section 1983 action for false arrest.” Case, 555 F. 3d at 1326–27.
And, in the Fourth Amendment context, an officer need only have
“arguable” probable cause to claim qualified immunity. See Wood
v. Kesler, 323 F.3d 872, 878 (11th Cir. 2003).
        “Probable cause exists when ‘the facts and circumstances
within the officer’s knowledge, of which he or she has reasonably
trustworthy information, would cause a prudent person to believe,
under the circumstances shown, that the suspect has committed, is
committing, or is about to commit an offense.’” Wilkerson v. Sey-
mour, 736 F.3d 974, 978 (11th Cir. 2013) (quoting Lee v. Ferraro,
284 F.3d 1188, 1195 (11th Cir.2002)). And arguable probable cause
exists “where ‘reasonable officers in the same circumstances and
possessing the same knowledge as the Defendants could have be-
lieved that probable cause existed to arrest’ the plaintiffs.” Id. at 978
(quotations omitted). The existence of probable cause or arguable
probable cause “depends on the elements of the alleged crime and
the operative fact pattern.” Gates v. Khokhar, 884 F.3d 1290, 1298
(11th Cir. 2018) (citation omitted). If Hurst had probable cause—
or even arguable probable cause—then he gets the benefit of qual-
ified immunity.
       At the very least, Hurst had arguable probable cause to ar-
rest Stallworth for driving under the influence in violation of Ala.
Code § 32-5A-191(a)(5). In relevant part, that section states that “[a]
person shall not drive or be in actual physical control of any vehicle
USCA11 Case: 21-10731       Date Filed: 12/30/2021      Page: 7 of 11




21-10731               Opinion of the Court                        7

while: . . . Under the influence of any substance which impairs the
mental or physical faculties of such person to a degree which ren-
ders him or her incapable of safely driving.” Ala. Code § 32-5A-
191(a)(5). Here, by the time he arrested her, Hurst had observed
Stallworth’s erratic driving, Stallworth’s “glossy” eyes and slurred
speech, and Stallworth’s deficient performance when completing
field sobriety tests. Based on these observations, a reasonable of-
ficer in the same situation and with the same knowledge “could
have believed that probable cause existed to arrest” Stallworth for
driving under the influence of an impairing substance. Wilkerson,
736 F.3d at 978. Thus, Hurst is entitled to summary judgment on
the false-arrest claim.
       Next, false imprisonment. “Where a police officer lacks
probable cause to make an arrest, the arrestee has a claim under
section 1983 for false imprisonment based on a detention pursuant
to that arrest.” Ortega v. Christian, 85 F.3d 1521, 1526 (11th Cir.
1996). “A false imprisonment claim under § 1983 requires meeting
the common law elements of false imprisonment and establishing
that the imprisonment was a due process violation under the Four-
teenth Amendment.” Helm v. Rainbow City, 989 F.3d 1265, 1278
(11th Cir. 2021).
      [I]n order to establish a due process violation, a plain-
      tiff must show that the officer acted with deliberate
      indifference, i.e., demonstrating that the officer had
      subjective knowledge of a risk of serious harm and
      disregarded that risk by actions beyond mere
USCA11 Case: 21-10731        Date Filed: 12/30/2021      Page: 8 of 11




8                       Opinion of the Court                 21-10731

       negligence. If an officer has arguable probable cause
       to seize an individual, that finding may defeat a claim
       of deliberate indifference.
 Id. at 1278–79 (quotations removed and emphasis added).
        As already explained, Hurst had at least arguable probable
cause to arrest Stallworth based on his observations. Accordingly,
Hurst is not liable for the initial detention. Stallworth contends,
however, that Hurst violated her due process rights when he con-
tinued to detain her even after determining that she didn’t have
alcohol in her system. But Hurst could have reasonably believed
that Stallworth was under the influence of some other substance.
Thus, Hurst still had arguable probable cause for Stallworth’s ar-
rest, and he is entitled to summary judgment on this claim as well.
       Lastly, Stallworth contends that Hurst violated her Fourth
Amendment rights through malicious prosecution. “To establish
a federal malicious prosecution claim under § 1983, the plaintiff
must prove a violation of his Fourth Amendment right to be free
from unreasonable seizures in addition to the elements of the com-
mon law tort of malicious prosecution.” Wood, 323 F.3d at 881
(emphasis removed). “Under the common-law elements of mali-
cious prosecution, [Stallworth] must prove that the officers insti-
tuted or continued a criminal prosecution against [her], with mal-
ice and without probable cause, that terminated in [her] favor and
caused damage to [her].” Williams v. Aguirre, 965 F.3d 1147, 1157
(11th Cir. 2020) (quotations omitted). We have previously held
that a “plaintiff’s arrest cannot serve as the predicate deprivation of
USCA11 Case: 21-10731       Date Filed: 12/30/2021     Page: 9 of 11




21-10731               Opinion of the Court                        9

liberty because it occurred prior to the time of arraignment, and
was not one that arose from malicious prosecution as opposed to
false arrest.” Kingsland v. City of Miami, 382 F.3d 1220, 1235 (11th
Cir. 2004) (quotations omitted).
        Without reaching the “clearly established” prong of the
qualified-immunity analysis, the district court held that Stallworth
failed to show a violation of her Fourth Amendment right because,
as a matter of law, Stallworth was required to show that some dep-
rivation of liberty occurred after her arraignment. Before us, Stall-
worth contends that the district court erred in granting summary
judgment on that ground because Hurst never presented it as a ba-
sis for summary judgment and the court shouldn’t have raised it
sua sponte without giving her a chance to respond. Even so,
“[w]hen reviewing a grant of summary judgment, we may affirm
on any adequate ground” that the record supports and that an ap-
pellee puts properly before us, “regardless of whether the district
court relied on that ground.” McCabe v. Sharrett, 12 F.3d 1558,
1560 (11th Cir. 1994).
        Here, the merits of Stallworth’s malicious-prosecution claim
aside, Hurst is entitled to qualified immunity because, as he ex-
plains, his actions did not violate clearly established law. Hurst
raised qualified immunity as a defense to his claims both at the dis-
trict court and on appeal. To establish a violation of clearly estab-
lished law, Stallworth had to show one of three things: “‘(1) case
law with indistinguishable facts clearly establishing the constitu-
tional right; (2) a broad statement of principle within the
USCA11 Case: 21-10731            Date Filed: 12/30/2021         Page: 10 of 11




10                         Opinion of the Court                       21-10731

Constitution, statute, or case law that clearly establishes a constitu-
tional right; or (3) conduct so egregious that a constitutional right
was clearly violated, even in the total absence of case law.’” Lewis
v. City of W. Palm Beach, 561 F.3d 1288, 1291–92 (11th Cir. 2009)
(citation omitted).
       Stallworth has not met her burden. Although Stallworth ar-
gues that Hurst violated her “clearly established rights,” she has not
presented a case with materially similar facts, 3 demonstrated that a
broad statement of constitutional law clearly established a consti-
tutional right, or shown conduct so egregious that her rights were
clearly violated. Instead, her discussion of malicious prosecution
focuses exclusively on the district court’s alleged error in deciding
the case on a ground not argued by Hurst. But because Hurst has
argued qualified immunity as an alternative basis for affirmance,
Stallworth was required to meet her burden regardless of whether
the district court might have erred on some other ground.


3 To be sure, Stallworth cited a malicious-prosecution case in her brief, Wil-
liams v. Aguirre, 965 F.3d 1147 (11th Cir. 2020), but she never contended that
it contains sufficiently similar facts to put Hurst on notice. With good rea-
son—the facts in Williams are significantly different from those in this case. In
Williams, the Court held that officers were not entitled to qualified immunity
on a malicious-prosecution claim after the officers arrested and charged a de-
fendant based on a defective warrant. Id. at1169 (“Notwithstanding the ambi-
guity in our standard of malicious prosecution, Williams had a clearly estab-
lished right to be free from a seizure based on intentional and material mis-
statements in a warrant application.”). By contrast, Hurst arrested Stallworth
based on an on-the-spot probable-cause determination.
USCA11 Case: 21-10731      Date Filed: 12/30/2021    Page: 11 of 11




21-10731              Opinion of the Court                      11

Stallworth failed to demonstrate a violation of clearly established
law, so Hurst is entitled to qualified immunity.
                              * * *
      Because Hurst is entitled to qualified immunity on each of
Stallworth’s claims, we AFFIRM.